DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 are drawn to a system and claim 20 is drawn to a method, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) provide at least one trained model which has been trained on a training data set comprising healthcare event associated data, the at least one trained model having an input for receiving at least one operating data set associated with a particular healthcare event and an output for generating at least one value associated with the particular healthcare event, 2) provide the at least one operating data set to the trained model and to receive the at least one value, and 3) in dependence upon the at least one value, generate an indication of an assignment of medical resources for a patient associated with the event. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (business relations within a healthcare environment). For example, the present claims outline a system and method of determining assignment of medical resources for patients in need. Independent claim 20 recites similar limitations and is/are also directed to an abstract idea under the same analysis.
Depending claims 2-19 include all of the limitations of claim 1, and therefore likewise incorporate the above described abstract idea. Depending claim 3 adds the additional steps of “request data from a data store in dependence upon data input at a client device” and “generate the at least one operating data set in dependence upon the data requested from the data store”; claim 11 adds the additional steps of “provide a first operating data set to a first of the models to generate a first at least one value”, “provide a second operating data set to a second of the models to generate a second at least one value”, and “in dependence upon both the first at least one value and the second at least one value, generate an indication of an assignment of medical resources for the patient associated with the event”; claim 12 adds the additional steps of “in dependence upon the first at least one value, generate an initial indication of an assignment of medical resources for the patient”, “subsequently, perform the providing the second operating data set to the second of the models to generate the second at least one value”, and “subsequently, in dependence upon the second at least one value, generate the indication of the assignment of medical resources for the patient”; claim 13 adds the additional steps of “subsequently, receive data comprising results from the test for the patient” and “generate the second operating data set in dependence upon the results from the test for the patient”; claim 15 adds the additional steps of “perform the providing the at least one operating data set to the at least one trained model and receiving the at least one value” and “cause the at least one value to be provided to the client device, wherein the client device comprises at least one processor configured to, perform the generation of the indication of the assignment of medical resources in dependence upon the at least one value”; claim 16 adds the additional steps of “perform the providing the at least one operating data set to the at least one trained model and receiving the at least one value”, “perform the generation of the indication of the assignment of medical resources in dependence upon the at least one value”, and “provide the indication of the assignment of medical resources to the client device”; claim 17 adds the additional step of “provide one or more further operating data sets to the at least one trained model to obtain one or more further values, wherein each of the one or more further operating data sets is associated with a different patient, wherein the generation of an indication of an assignment of medical resources for the patient associated with the event is performed in dependence upon the one or more further values”; and claim 19 adds the additional step of “provide a third operating data set to the at least one trained model to obtain an indication of a value of assigning a second medical resource to the patient associated with the event, wherein the generation of the indication of the assignment of medical resources for the patient associated with the event is performed in dependence upon the value of assigning the second medical resource to the patient associated with the event”. Additionally, the limitations of depending claims 2, 4-10, 14, and 18 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-19 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor and 2) a machine learning model to perform the claimed steps.
The 1) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph 2 on page 43, see MPEP 2106.05(f)).
Further, the 2) machine learning model in these steps generally links the abstract idea to a particular technological environment or field of use (such as machine learning, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor and 2) a machine learning model to perform the claimed steps amounts to no more than a general linking to a particular technological field or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates an indication utilizing 1) a processor, thus the processor is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 2) machine learning model generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a machine learning model, because limiting application of the abstract idea to machine learning is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component and a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0315182 to Rapaka et al.
As per claim 1, Rapaka et al. teaches a computer system for controlling access to medical resources, (see: paragraph [0002] where there is a computer system) the system comprising at least one processor (see: paragraph [0003] where there is a processor) configured to:
--provide at least one trained machine learning model which has been trained on a training data set comprising healthcare event associated data, (see: FIG. 1 and paragraph [0018] where there is a trained machine learning model which is provided that has been trained during a training phase with heterogenous data. Also see: paragraph [0002] where the event data that the model is being trained/tested on is data related to an emergency) the at least one trained machine learning model having an input for receiving at least one operating data set associated with a particular healthcare event and an output for generating at least one value associated with the particular healthcare event; (see: FIGS. 1 and 2 and paragraph [0018] and [0020] where the trained model is then tested using patient data (operating data set associated with a particular healthcare event). The model here outputs predictions of diagnosis/prognosis (one value associated with the particular healthcare event). Also see: paragraph [0002] where the event data that the model is being trained/tested on is data related to an emergency)
--provide the at least one operating data set to the trained model and to receive the at least one value; (see: FIG. 2 and paragraph [0038] where the classifier (trained model) uses the operating data set (extracted features from act 24 in 26) to receive at least one value (output for act 28)) and
--in dependence upon the at least one value, generate an indication of an assignment of medical resources for a patient associated with the event (see: FIG. 2 and paragraphs [0072] – [0073] where triage is being assigned based on a priority of the patient (the priority 30 is generated from the at least one value/diagnosis 28 of FIG. 2) associated with the emergency).

As per claim 2, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one processor is configured to generate the at least one operating data set in dependence upon data input at a client device (see: paragraphs [0033] and [0034] where a set of features (operating data set) is extracted from input data. Further see: paragraph [0083] where there is medical system which includes a client device 11).

As per claim 3, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one processor is configured to:
--request data from a data store in dependence upon data input at a client device; (see: 22 of FIG. 2 and paragraph [0030] where other data is being obtained from one or more memories (data from a data store). Also see: paragraphs [0031] – [0032] where the other data includes hospital medical records with available outcome data) and
--generate the at least one operating data set in dependence upon the data requested from the data store (see: paragraph [0033] where the system extracts a set of features from the other data (data requested from the data store)).

As per claim 4, Rapaka et al. teaches the system of claim 3, see discussion of claim 3. Rapaka et al. further teaches wherein the data requested from the data store comprises data retrieved from an electronic health record of the patient (see: paragraph [0030] where a textual clinical report for the patient may be mined. The data may be obtained from a computerized medical record).

As per claim 6, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one value comprises at least one probability associated with one or more diagnoses for the patient (see: FIG. 2 and paragraph [0038] where the condition of the patient is being determined. Further see: paragraph [0068] where there is a probability value associated with the outputted prediction).

As per claim 7, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one value comprises an indication of available healthcare resources (see: paragraph [0073] and [0075] where there is an indication of available healthcare resources of a physician’s time using a prioritized list and schedule).

As per claim 8, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one value comprises a predicted outcome associated with the particular healthcare event (see: FIG. 2 and paragraphs [0032] and [0038] where the condition of the patient is being determined by looking at past patients with closely matching disease characteristics and their outcomes. The outputted disease is the predicted outcome associated with the emergency).

As per claim 9, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the indication of the assignment of medical resources comprises a medical appointment booking (see: paragraph [0073] where there is a scheduling of examinations which corresponds to a medical appointment booking).

As per claim 10, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the indication of the assignment of medical resources comprises at least one of:
--an indication of a selected test for a patient; (see: paragraph [0092] tests to be performed are outputted to assist the physician) and
--an indication of a selected treatment for a patient.

As per claim 11, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one trained machine learning model comprises a plurality of machine learning models, (see: paragraph [0038] where there are a plurality of machine learning classifiers) each of the plurality of models having an input for receiving an operating data set associated with the particular healthcare event and an output for generating at least one value associated with the particular healthcare event, (see: FIG. 2 and paragraph [0038] where the inputted, extracted features are applied to each of the models)
--wherein the at least one processor is configured to:
--provide a first operating data set to a first of the models to generate a first at least one value; (see: 24 of FIG. 2 where features are being extracted from data 20 and 22. The extracted features from (operating data) include two sets of data (data acquired in 20 and 22). These features are being applied to the learning model and an output of a risk (first at least one value) is being obtained. The classifier here may be considered as having a first model to determine the risk)
--provide a second operating data set to a second of the models to generate a second at least one value; (see: 24 of FIG. 2 where features are being extracted from data 20 and 22. The extracted features (operating data) include two sets of data (data acquired in 20 and 22). These features are being applied to the learning model and an output of a condition (second at least one value) is being obtained. The classifier here may be considered as having a second model to determine the condition) and
--in dependence upon both the first at least one value and the second at least one value, generate an indication of an assignment of medical resources for the patient associated with the event (see: 28 and 30 of FIG. 2 where in dependence of the first and second values (risk and condition output of 28), an indication of an assignment of medical resources for the patient associated with the event is occurring in 30).

As per claim 14, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches comprising a client device and a back-end system (see: paragraph [0070] where there is a hosted service on a networked machine such as cloud infrastructure (back-end system). Further see: paragraph [0083] where there is medical system which includes a client device 11).

As per claim 17, Rapaka et al. teaches the system of claim 1, see discussion of claim 1. Rapaka et al. further teaches wherein the at least one processor is configured to provide one or more further operating data sets to the at least one trained model to obtain one or more further values, (see: paragraph [0029] where scan data (one or more further operational data sets) from multiple patients is acquired in an emergency department of a hospital. The machine learning model is assessing each patient here to determine the risk level (one or more further values) of each) wherein each of the one or more further operating data sets is associated with a different patient, (see: paragraph [0029] where scan data (one or more further operational data sets) from multiple patients is acquired in an emergency department of a hospital)
--wherein the generation of an indication of an assignment of medical resources for the patient associated with the event is performed in dependence upon the one or more further values (see: paragraphs [0072] – [0073] where data of multiple patients are factored in when determining the scheduling of patients).

As per claim 18, Rapaka et al. teaches the system of claim 17, see discussion of claim 17. Rapaka et al. further teaches wherein the at least one value comprises an indication of a value of assigning a first medical resource to the patient associated with the event, (see: FIG. 2 and paragraphs [0072] – [0073] where triage is being assigned based on a priority of the patient (the priority 30 is generated from the at least one value/diagnosis 28 of FIG. 2) associated with the emergency. The value here is the priority which is an indication of a value of assigning a medical resource to the patient) wherein at least one of the one or more further values comprises an indication of a value of assigning the first medical resource to a further patient, (see: paragraph [0029] where scan data (one or more further operational data sets) from multiple patients is acquired in an emergency department of a hospital. The machine learning model is assessing each patient here to determine the risk level (one or more further values) of each. The further values here comprise an indication of a value of assigning the resource to multiple patients)
--wherein the generation of an indication of an assignment of medical resources for the patient associated with the event comprises comparing the value of assigning the first medical resource to the patient associated with the event with the value of assigning the first medical resource to the further patient so as to prioritize access to the first medical resource (see: paragraphs [0072] – [0073] where the patients are being prioritized access to the medical resource of a physician’s time).

As per claim 20, claim 20 is similar to claim 1 and is therefore rejected in a similar manner to claim 1 using the Rapaka et al. reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0315182 to Rapaka et al. in view of U.S. 2019/0303758 to Meaker et al.
As per claim 5, Rapaka et al. teaches the system of claim 3, see discussion of claim 3. Rapaka et al. may not further, specifically teach wherein the data requested from the data store comprises an indication of the availability of healthcare resources.

Meaker et al. teaches:
--wherein the data requested from the data store comprises an indication of the availability of healthcare resources (see: paragraph [0016] where the availability of resources is checked by searching gone or more databases).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the data requested from the data store comprises an indication of the availability of healthcare resources as taught by Meaker et al. in the system as taught by Rapaka et al. with the motivation(s) of understanding when tasks will conclude in order to determine subsequent tasks (see: paragraph [0002] of Meaker et al.).

As per claim 19, Rapaka et al. teaches the system of claim 17, see discussion of claim 17. Rapaka et al. may not further, specifically teach wherein the at least one processor is configured to provide a third operating data set to the at least one trained model to obtain an indication of a value of assigning a second medical resource to the patient associated with the event,
--wherein the generation of the indication of the assignment of medical resources for the patient associated with the event is performed in dependence upon the value of assigning the second medical resource to the patient associated with the event.

Meaker et al. teaches:
--wherein the at least one processor is configured to provide a third operating data set to the at least one trained model to obtain an indication of a value of assigning a second medical resource to the patient associated with the event, (see: paragraph [0007] where there is a prediction by a learning model for multiple resources (which would include a second resource) to the patient associated with the event from one or more inputted data sets (third operating data set))
--wherein the generation of the indication of the assignment of medical resources for the patient associated with the event is performed in dependence upon the value of assigning the second medical resource to the patient associated with the event (see: paragraph [0007] where there is reservation of the resources in dependence upon the assigned medical resources).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the at least one processor is configured to provide a third operating data set to the at least one trained model to obtain an indication of a value of assigning a second medical resource to the patient associated with the event and wherein the generation of the indication of the assignment of medical resources for the patient associated with the event is performed in dependence upon the value of assigning the second medical resource to the patient associated with the event as taught by Meaker et al. in the system as taught by Rapaka et al. with the motivation(s) of understanding when tasks will conclude in order to determine subsequent tasks (see: paragraph [0002] of Meaker et al.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0315182 to Rapaka et al. in view of U.S. 2017/0177809 to Bull et al.
As per claim 15, Rapaka et al. teaches the system of claim 14, see discussion of claim 14. Rapaka et al. further teaches wherein the back-end system comprises at least one processor (see: paragraph [0070] where there is a cloud with at least a processor) configured to:
--perform the providing the at least one operating data set to the at least one trained model and receiving the at least one value (see: FIG. 2 where an operating data set (extracted features from act 24 in 26) is being applied to a machine learning model to receive at least one value (output for act 28)).
Rapaka et al. may not further, specifically teach:
1) --cause the at least one value to be provided to the client device, and
2) --wherein the client device comprises at least one processor configured to, perform the generation of the indication of the assignment of medical resources in dependence upon the at least one value.

Bull et al. teaches:
1) --cause the at least one value to be provided to the client device, (see: paragraphs [0054] and [0620] where the client device is being provided with a report of results of the prediction engine. Predictions including the at least one value is taught in the Rapaka et al. reference in 28 of FIG. 2) and
2) --wherein the client device comprises at least one processor configured to, perform the generation of the indication of the assignment of medical resources in dependence upon the at least one value (see: paragraph [0620] where the client device is being provided with the results of the prediction engine including resource allocation).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) cause the at least one value to be provided to the client device and have 2) wherein the client device comprises at least one processor configured to, perform the generation of the indication of the assignment of medical resources in dependence upon the at least one value as taught by Bull et al. in the system as taught by Rapaka et al. with the motivation(s) of allocating resources to various types of electronic accounts (see: paragraph [0003] of Bull et al.).

As per claim 16, Rapaka et al. teaches the system of claim 14, see discussion of claim 14. Rapaka et al. further teaches wherein the back-end system comprises at least one processor (see: paragraph [0070] where there is a cloud with at least a processor) configured to:
--perform the providing the at least one operating data set to the at least one trained model and receiving the at least one value; (see: FIG. 2 where an operating data set (extracted features from act 24 in 26) is being applied to a machine learning model to receive at least one value (output for act 28)) and
--perform the generation of the indication of the assignment of medical resources in dependence upon the at least one value (see: FIG. 2 and paragraphs [0072] – [0073] where triage is being assigned based on a priority of the patient (the priority 30 is generated from the at least one value/diagnosis 28 of FIG. 2) associated with the emergency).
Rapaka et al. may not further, specifically teach:
--provide the indication of the assignment of medical resources to the client device.

Bull et al. teaches:
--provide the indication of the assignment of medical resources to the client device (see: paragraph [0620] where the client device is being provided with the results of the prediction engine including resource allocation).
One of ordinary skill at the time of the invention was filed would have found it obvious to provide the indication of the assignment of medical resources to the client device as taught by Bull et al. in the system as taught by Rapaka et al. with the motivation(s) of allocating resources to various types of electronic accounts (see: paragraph [0003] of Bull et al.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0315182 to Rapaka et al. in view of U.S. 2021/0098090 to Thomas et al.
As per claim 12, Rapaka et al. teaches the system of claim 11, see discussion of claim 11. Rapaka et al. further teaches wherein the at least one processor is configured to:
--in dependence upon the first at least one value, generate an initial indication of an assignment of medical resources for the patient; (see: FIG. 2 and paragraphs [0072] – [0073] where triage is being assigned based on a priority of the patient (the priority 30 is generated from the at least one value/diagnosis 28 of FIG. 2) associated with the emergency).
Rapaka et al. may not further, specifically teach:
1) --subsequently, perform the providing the second operating data set to the second of the models to generate the second at least one value; and
2) --subsequently, in dependence upon the second at least one value, generate the indication of the assignment of medical resources for the patient.

Thomas et al. teaches:
1) --subsequently, perform the providing the second operating data set to the second of the models to generate the second at least one value; (see: paragraph [0032] where outcomes are being dynamically updated over the course of a patient’s stay to reflect changes in patient status. The second operational data here would be updated data. Also see: paragraph [0033] where machine learning models are used. The specific generation of a second at least one value is taught in FIG. 2 of Rapaka where output from a model may include a scoring of a patient) and
2) --subsequently, in dependence upon the second at least one value, generate the indication of the assignment of medical resources for the patient (see: paragraph [0032] where the forecasted outcomes are being updated based on the updated patient status data (second). The status of a patient being quantified by at least one value is taught in FIG. 2 of Rapaka).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) subsequently, perform the providing the second operating data set to the second of the models to generate the second at least one value and 2) subsequently, in dependence upon the second at least one value, generate the indication of the assignment of medical resources for the patient as taught by Thomas et al. in the system as taught by Rapaka et al. with the motivation(s) of helping identify complex patients, learning more about their prospective outcomes and planning their care both before and after their discharge (see: paragraph [0002] of Thomas et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0315182 to Rapaka et al. in view of U.S. 2021/0098090 to Thomas et al. as applied to claim 12, and further in view of U.S. 2020/0160986 to Vegas Santiago et al.
As per claim 13, Rapaka et al. and Thomas et al. in combination teaches the system of claim 12, see discussion of claim 12. Thomas et al. further teaches wherein the at least one processor is configured to:
--subsequently, receive data comprising results from the test for the patient; (see: paragraph [0005] where clinical data is collected from patients. Also see: paragraph [0006] where the clinical data includes test results) and
--generate the second operating data set in dependence upon the results from the test for the patient (see: paragraph [0046] where lab reports (test results) are being analyzed to extract parameters (second operational data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.
The combination may not further, specifically teach:
--wherein the initial indication of the assignment of medical resources for the patient comprises an indication of a test for the patient.

Vegas Santiago et al. teaches:
--wherein the initial indication of the assignment of medical resources for the patient comprises an indication of a test for the patient (see: paragraph [0058] where exams/tests are scheduled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the initial indication of the assignment of medical resources for the patient comprises an indication of a test for the patient as taught by Vegas et al. for the initial indication as disclosed by Rapaka et al. and Thomas et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Rapaka et al. and Thomas et al. teaches of an initial indication of a scheduled time with a physician thus one could substitute wherein that schedule includes a scheduled exam an obtain predictable results of resource allocation. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626    

/DEVIN C HEIN/Examiner, Art Unit 3686